Citation Nr: 1524350	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO. 14-00 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement charge for a national exam under the Post-9/11 GI Bill, Chapter 33, Educational Assistance Program.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1997 to May 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2014. A transcript of the hearing is associated with the electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The Veteran took the Miller Analogies Test (MAT) on February 26, 2013, and applied for reimbursement of the examination fee in March 2013, when he had his full 36 months of entitlement to benefits under 38 U.S.C. Chapter 33.

2. In May 2013, the reimbursement request was granted and the Veteran was charged one month, rounded to the nearest whole month, of entitlement to benefits under 38 U.S.C. Chapter 33, leaving him with 35 months and no days remaining.


CONCLUSION OF LAW

The charge of one month of entitlement for a national examination under the Post-9/11 GI Bill, Chapter 33, Educational Assistance Program was proper. 38 U.S.C.A. §§ 3315A (West 2014); 38 C.F.R. §§ 21.9505, 21.9590 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014). However, there is no possibility that any additional notice or development would aid the Veteran in substantiating this claim, and as the law and not the facts are dispositive, the provisions regarding notice and development do not apply. Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Merits of the Claim

Effective August 1, 2011, an individual entitled to educational assistance under Chapter 33 would generally also be entitled to educational assistance for: (1) a national test for admission to an institution of higher learning; (2) a national test providing an opportunity for course credit at an institution of higher learning as so described. 38 U.S.C.A. § 3315A.

The amount of educational assistance payable to the Veteran for a national test for admission to an institute of higher learning is the lesser of either the fee charged for the test, or the amount of entitlement available to the individual at the time of payment for the test. 38 U.S.C.A. § 3315A(b). 

The number of months of entitlement charged an individual for a test shall be determined at the rate of one month, for each amount paid that equals either $1,460 for the academic year beginning on August 1, 2011, or, for an academic year beginning on any subsequent August 1, the amount for the previous academic year beginning on August 1, as increased by the percentage increase equal to the most recent percentage increased determined under 38 U.S.C.A. § 3015(h). 38 U.S.C.A. § 3315A(c).

As noted above, the facts of the case are not in dispute. The Veteran took the MAT in February 2013 and the test is one for admission to an institution of higher learning. 38 U.S.C.A. §§ 3315A(a), 3452(b). He then applied for reimbursement in March 2013, and was granted a reimbursement of the $100 fee in May 2013. The Veteran was at the same time charged one month of entitlement, reducing him to 35 months remaining. 38 U.S.C.A. § 3315A(c). This charge was proper under 38 U.S.C.A. § 3315A(c), as he was charged one month of entitlement for the amount paid. Id.

The Board acknowledges the Veteran's contention that charging an entire month of entitlement for a $100 dollar reimbursement is inequitable, and his request that the charge be done on a pro rata basis for the month or that he return the $100 in exchange for one month of entitlement to education benefits. However, the Veteran already applied for and received reimbursement. While the Board is sympathetic to his arguments, the Board is also without authority to grant equitable relief. Rather, the Board is constrained to follow the specific provisions of law that govern the circumstances of this case and that are within the jurisdiction and authority of the Board to review. See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 390, 425 (1994).

Based on the facts of the case and the applicable statutes, the Board finds that the charge of one month of entitlement for a national examination under the Post-9/11 GI Bill, Chapter 33, Educational Assistance Program was proper. 38 U.S.C.A. § 3315A. As such, the Veteran's claim must regrettably be denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions are not for application.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement charge for a national exam under the Post-9/11 GI Bill, Chapter 33, Educational Assistance Program was proper.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


